DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending under this Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/07/2021 has been entered.


Response to Amendment
Applicant's arguments filed on October 7, 2021, have been fully considered.
Applicant argues that the independent claims 1, 10, and 12 are amended with new limitations of "generate a depth map of the device from the at least one captured image, compare the generated depth map of the device to a reference library of depth maps of devices, identify at least one candidate device from the reference library of depth maps of devices, based on the comparison" (emphasis added). Applicant argues that the prior arts on record do not disclose or suggest the claimed features as claimed in the independent claim 1.
Examiner replies that the newly added limitations may overcome the current rejection. However, a new art has been found, and the new art Maheriya, etc. (US 20180189567 generated depth map of the device to a reference library of depth maps of devices (See Maheriya: [0058], “Here the idea is that the system will attempt to analyze both near and far objects against a library of potentially identifiable things--doorways, stairs, signs, etc., and whenever possible attempt to identify these objects”); and identify at least one candidate device from the reference library of depth maps of devices, based on the comparison (See Maheriya: Fig. 16, and [0248], “Alternatively, to avoid burdening the user with too much data, an alternative option is to not use haptic output to report the existence of identity of the door object (1600) while it is still potentially obstructed by the stair obstacle (1610).  The user can then overcome the stair obstacle first, and then the system will report on the detection of the door object (1600)”). The remaining arguments of the applicant are mooted in view of the newly found art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Madan, etc. (US 20180218218 A1) in view of Svetal (US 20200210665 A1), further in view of Maheriya, etc. (US 20180189567 A1).
Regarding clam 1, Madan teaches that a system for augmented reality inventory analysis (Madan: Fig. 13, and [0086], "With reference to FIG. 13, shown is a schematic block diagram of the computing environment 303 according to an embodiment of the present disclosure. The computing environment 303 includes one or more computing devices 1300. Each computing device 1300 and/or the wearable computing device 103 includes at least one processor circuit, for example, having a processor 1303 and a memory 1306, both of which are coupled to a local interface 1309. To this end, each computing device 1300 may comprise, for example, at least one server computer or like device. The local interface 1309 may comprise, for example, a data bus with an accompanying address/control bus or other bus structure as can be appreciated"), comprising:
a computing device comprising a processor, a display, and an optical sensor (Madan: Fig. 13, and [0086], "With reference to FIG. 13, shown is a schematic block diagram of the computing environment 303 according to an embodiment of the present disclosure. The computing environment 303 includes one or more computing devices 1300. Each computing device 1300 and/or the wearable computing device 103 includes at least one processor circuit, for example, having a processor 1303 and a memory 1306, both of which are coupled to a local interface 1309. To this end, each computing device 1300 may comprise, for example, at least 
wherein the optical sensor is configured to capture at least one image of a device (Madan: Fig. 1, and [0021], "In this scenario, the wearable computing device 103 can be configured with one or more image capture devices that are configured to capture imagery within the field of view of a user, and the image capture devices can capture imagery of the user's field of view periodically"); and
wherein the processor is configured to (Madan: Fig. 1, and [0022], "To this end, the wearable computing device 103 can then be configured with a barcode scanner, image capture devices, a radio frequency identification (RFID) scanner, a near field communication (NFC) scanner, Bluetooth radio, or any other device that can capture information from a barcode, NFC tag, RFID tag, location beacon, or other type of identifier that can be placed within a fulfillment center"):
generate a depth map of the device from the at least one captured image,
compare the generated depth map of the device to a reference library of depth maps of devices (Madan: Fig. 1, and [0050], "The wearable computing device 103 can also be configured to store map data 387 that can correspond to at least a subset of the fulfillment center map 
identify at least one candidate device from the reference library of depth maps of devices, based on the comparison (Madan: Fig. 1, and [0019], "The worker instruction 107 may also include specific instructions or actions for the worker to take, such as "remove orange box from shelving unit on the left." In other words, the worker instruction 107 can comprise 
extract, from the at least one image, at least one alphanumeric identifier (Madan: Fig. 1, and [0021], "The wearable computing device 103 can detect its location within a fulfillment center by detecting location identifiers 108 within the fulfillment center and determining its location within the fulfillment center relative to the location identifiers 108. Such location identifiers 108 can include, for example, barcode indicators, such as two-dimensional or quick response codes (QR codes) that are positioned throughout the fulfillment center such that they are visible within the field of view of a user wearing the wearable computing device 103. In this scenario, the wearable computing device 103 can be configured with one or more image capture devices that are configured to capture imagery within the field of view of a user, and the image capture devices can capture imagery of the user's field of view periodically. A numeric or alphanumeric identifier associated with such a barcode indicator can be uniquely associated with a particular location within the fulfillment center such that, when scanned by the wearable computing device, the wearable computing device can identify a particular location within the fulfillment center"),
select, from the at least one candidate device, a matching device having an alphanumeric identifier corresponding to the extracted at least one alphanumeric identifier 
retrieve at least one characteristic of the matching device (Madan: Fig. 1, and [0062], "In one scenario, the client application 381 executed by the wearable computing device 103 can capture identifiers that are associated with an item retrieved by the robotic device and consult the fulfillment application 315 and/or the work queue 389 to determine whether the worker instruction 107 and/or visual indicator 109 rendered upon the display 378 should be updated"), and
render, in real time via the display, an identification of the at least one characteristic as an overlay on a live image of the device captured via the optical sensor (Madan: Fig. 12, and [0085], "At box 1207, the client application 381 can identify an item of interest within the field of view relative to the identified location identifiers 108 within the field of view. The item of interest can correspond to an item location 213, an item stocked within the fulfillment center 200, or other location within the fulfillment center 200 that is related to a particular task associated with the user and for which a worker instruction 107 and/or visual indicator 109 is displayed. In some situations, a location identifier 108 identified within the field view corresponds to the particular item of interest corresponding to the worker instruction 107 
105. At box 1211, the client application 381 can render the user interface 105 including a worker instruction and/or a visual indicator 109"; Fig. 5, and [0068], "In the example of FIG. 5, the visual indicator 109 is overlaid onto a location of the item or item location 213 within the field of view of the user that is associated with a task indicated by the worker instruction 107. As described above, the location of the item within the field of view of the user can be determined based upon an image analysis of the field of view as compared against a reference image of the aisle in which the item or item location 213 is located"; and Fig. 7, and [0073], "Reference is now made to FIG. 7, which continues the example of FIG. 6. In FIG. 7, the user has approached and found the item location 213 associated with a particular task. In the example shown in FIG. 7, the client application 381 can identify a barcode identifier or other type of identifier associated with the item location 213 to which a particular item to be retrieved by the worker is assigned. Accordingly, as shown in FIG. 7, as the user approaches the item location 213, the client application 381 can identify the location identifier 708 associated with the item location 213 that is associated with the task that the user was tasked with completing. In the example shown in FIG. 7, the location identifier 708 comprises a QR code, but the location identifier 708 can comprise any barcode identifier, textual identifier, or any other identifier that can be captured by the image capture device 383 and/or the client application 381").
However, Madan fails to explicitly disclose that generate a depth map of the device from the at least one captured image, compare the generated depth map of the device to a reference library of depth maps of devices, identify at least one candidate device from the 
However, Svetal teaches that a matching device having an alphanumeric identifier corresponding to the extracted at least one alphanumeric identifier (See Svetal: Fig. 2C, and [0072], "Alternatively or additionally, the processor 550 may use such information from the resolution of this price check to update one or more of the learned correlations of the learned correlations data 530. By way of example, with the one or more images captured by the scanning device 800 having now been matched to an identifier 988 for the object 980 depicted therein, the processor 550 may be caused to update the stored correlations between images and identifiers with this new match. Still further, upon receiving at least the price 978 from the responding portable device 300, the processor 550 may operate the network interface 590 to cooperate with one or more of the wireless network stations 100 to determine the  location of the responding portable device 300 to determine the location within the inventory storage 970 at which at least the price 978 was found, which presumably would be the location of the corresponding shelf tag 975, which presumably would be the location at which more of the object 980 is stored within the inventory storage 970. Such determination of the location of the responding portable device 300 may be through triangulation of the portable device 300, itself, or of the locator device 200 also carried by the same member 920 of the store personnel. It should be noted that, in some embodiments, each of the portable devices 300 may incorporate one of the locator devices 200 such that each of the portable devices 300 is also able to serve as a locator device 200, and that each member 920 need only carry one of the portable devices 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Madan to have a matching device having an alphanumeric identifier corresponding to the extracted at least one alphanumeric identifier as taught by Svetal in order to be more efficiently identifying an object (See Svetal: [0011], "Technologies are described for  more efficiently identifying an object where identifying markings normally carried on a surface thereof is missing or has been rendered unreadable, or where the identifying markings cannot be correlated to further identifying information concerning the object in a database"). Madan teaches a method and system that may update the HMD display information about the inventory item locations using item identifiers and reference images that were sent to the server to compare, and Svetal teaches a system and method that may identify the object by matching the captured image with the identifiers of the objects. Therefore, it is obvious to one of ordinary skill in the art to modify Madan by Svetal to identify the item by identifier matching. The motivation to modify Madan by Svetal is "Use of known technique to improve similar devices (methods, or products) in the same way".
However, Madan, modified by Svetal, fails to explicitly disclose that generate a depth map of the device from the at least one captured image, compare the generated depth map of the device to a reference library of depth maps of devices, identify at least one candidate device from the reference library of depth maps of devices, based on the comparison.
However, Maheriya teaches that generate a depth map of the device from the at least one captured image (See Maheriya: Figs. 10, 12, and 6, and [0199], "Depth maps can be 
compare the generated depth map of the device to a reference library of depth maps of devices (See Maheriya: [0058], “Here the idea is that the system will attempt to analyze both near and far objects against a library of potentially identifiable things--doorways, stairs, signs, etc., and whenever possible attempt to identify these objects”), 
identify at least one candidate device from the reference library of depth maps of devices, based on the comparison (See Maheriya: Fig. 16, and [0248], “Alternatively, to avoid burdening the user with too much data, an alternative option is to not use haptic output to report the existence of identity of the door object (1600) while it is still potentially obstructed by the stair obstacle (1610).  The user can then overcome the stair obstacle first, and then the system will report on the detection of the door object (1600)”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Madan to have generate a depth map of the device from the at least one captured image, compare the generated depth map of the device to a reference library of depth maps of devices, identify at least one candidate device from the reference library of depth maps of devices, based on the comparison as taught by Maheriya in order to enable detecting a source of effects as coming from specific transducer that is critical so as to provide perception of a spatial location of objects, and avoids obstacles without 
Regarding clam 2, Madan, Svetal, and Maheriya teach all the features with respect to claim 1 as outlined above. Further, Madan and Maheriya teach that the system of claim 1, wherein the computing device further comprises a network interface, and wherein the processor is further configured to compare the generated depth map of the device to the reference library of depth maps of devices (See Maheriya: Figs. 13A-B, and [0198], “FIGS. 13A, 
transmitting, via the network interface, the generated depth map of the device to a second device comprising the reference library (See Madan: Figs. 1 and 3, and [0024], "In some embodiments, the capture device 103 can transmit the representation of the location identifier 108 to a fulfillment application executed by a computing environment via a network"; and [0036], "With reference to FIG. 3, shown is a networked environment 300 according to various implementations. The networked environment 300 includes a computing environment 303 as well as one or more wearable computing devices 103 in data communication via a network 309"); and
receiving, via the network interface, an identification of the at least one candidate devices and corresponding alphanumeric identifiers of the at least one candidate devices (See Madan: Figs. 3 and 10, and [0078], "At box 1005, the wearable computing device 103 can determine its location within the fulfillment center 200 based upon an analysis of the location identifier transmitted to the fulfillment application 315"; and Fig. 2, and [0031], "In some embodiments, identification of an item location 213 in this way can be accomplished by scanning a barcode or other identifier associated with the item location 213 and transmitting an identifier of the item location 213 to the application or program tasked with tracking inventory").
clam 3, Madan, Svetal, and Maheriya teach all the features with respect to claim 1 as outlined above. Further, Madan and Maheriya teach that the system of claim 1, wherein the generated depth map of the device comprises one or more pixels, each pixel having a depth value (See Maheriya: Figs. 13A-B, and [0198], “FIGS. 13A, 13B, and 13C shows an example of pair of stereo images from sensor A (FIG. 13A) and sensor B (FIG. 13B), and the corresponding depth map (FIG. 13C) calculated from them.  In the depth map image, objects closer to cameras appear darker (smaller distance=darker pixels) and objects farther from cameras appear brighter (larger distance=brighter pixels)”) representing a distance from the optical sensor (See Madan: Figs. 3-4, and [0042], "The fulfillment center map 327 can also include a reference image of various rows or aisles within the fulfillment center along with an image map that maps a particular item location 213 to the reference image. In this way, the location within the image of a particular item location 213 can be determined in relation to other item locations 231 appearing within the image. Accordingly, an image analysis can be performed using the reference image such that a location of a particular item location 213, such as a bin, can be identified in terms of a vector or distance from another item location 213 appearing within the reference image". Note that the map with rows and aisles and depth location information may be corresponding to the depth map).
Regarding clam 4, Madan, Svetal, and Maheriya teach all the features with respect to claim 3 as outlined above. Further, Svetal teaches that the system of claim 1, wherein the processor is further configured to identify the at least one candidate device based on each candidate device having an associated image that matches the captured at least one image of the device and an associated depth map that matches the generated depth map (See Svetal: 
Regarding clam 5, Madan, Svetal, and Maheriya teach all the features with respect to claim 1 as outlined above. Further, Madan teaches that the system of claim 1, wherein the at 
Regarding clam 6, Madan, Svetal, and Maheriya teach all the features with respect to claim 1 as outlined above. Further, Madan and Svetal teach that the system of claim 1, wherein the processor is further configured to select the matching device by excluding, from the at least one candidate device, at least one device having an alphanumeric identifier that does not correspond to the extracted at least one alphanumeric identifier (See Madan: Fig. 2, and [0059], "Accordingly, even if a location identifier 108 of a particular item location 213 is not visible within the field of view, the image capture device 383 or wireless capabilities of the wearable computing device 103 may be able to capture a location identifier within the field of view of another item location 213 appearing within the field of view"; Fig. 7, and [0075], "Additionally, the worker instruction 807 can also be updated by the client application 381 to provide confirmation to the user that the item was identified by the client application 381. In this way, upon confirmation that the item was identified, the user may then place the item in a cart and 
Alternatively, it may be that human error has lead to the object 980 being made available on the inventory storage 970 for being selected by a customer for purchase before any such information about the object 980 has yet been added to the store database". Note that the barcode may confirm the item retrieved or reject the item when the barcode is not correct with regard to the item required).
Regarding clam 7, Madan, Svetal, and Maheriya teach all the features with respect to claim 1 as outlined above. Further, Svetal teaches that the system of claim 1, wherein the at least one characteristic of the matching device comprises a configuration of the matching device (See Svetal: Fig. 2C, and [0072], "Alternatively or additionally, the processor 550 may use such information from the resolution of this price check to update one or more of the learned correlations of the learned correlations data 530. By way of example, with the one or more images captured by the scanning device 800 having now been matched to an identifier 988 for 
Regarding clam 8, Madan, Svetal, and Maheriya teach all the features with respect to claim 1 as outlined above. Further, Madan teaches that the system of claim 1, wherein the computing device further comprises a network interface, and wherein the at least one characteristic of the matching device comprises a script, executable by the processor, to cause the computing device to  retrieve, via the network interface from the device, a configuration  of the device  (See Madan: Fig. 3, and [0039], "The components executed on the computing environment 303, for example, include a fulfillment application 315 and other applications, services, processes, systems, engines, or functionality not discussed in detail herein. The fulfillment application 315 is executed in order to facilitate fulfillment tasks within a fulfillment center. For example, the fulfillment application 315 can provide information about one or more tasks performed by workers within a fulfillment center, such as the location of an item that the worker is directed to retrieve. It should be appreciated that while discussion of the fulfillment 
Regarding clam 9, Madan, Svetal, and Maheriya teach all the features with respect to claim 8 as outlined above. Further, Madan teaches that the system of claim 8, wherein the processor is further configured to compare the retrieved configuration of the device to a predetermined configuration, and render in real time via the display, an identification of a difference between the retrieved configuration  and the predetermined   configuration as an overlay on the live image of the device captured via the optical sensor (See: Madan: Figs. 3-4, and [0051], "The wearable computing device 103 can also be configured to store a work queue 389, which can include information about the various tasks associated with a given worker or user assigned to a particular wearable computing device 103. For example, a user may authenticate with the fulfillment application 315 via a login user interface provided by the client application 381 and the wearable computing device 103. The fulfillment application 315 can then transmit information about the various tasks to be performed by the user during a particular shift and/or a given period ohime. In such a scenario, the client application 381 can also retrieve and cache map data 387 identifying location information about item locations 231 of the items to be retrieved by the user during the given period of time as well as data regarding location identifiers that are near the item locations 231. In this way, the client application 381 can generate worker instructions 107 and/or visual indicators 109 in the user 
Regarding clam 10, Madan, Svetal, and Maheriya teach all the features with respect to claim 1 as outlined above. Further, Madan, Svetal, and Maheriya teach that a system for augmented reality inventory analysis (Madan: Fig. 13, and [0086], "With reference to FIG. 13, shown is a schematic block diagram of the computing environment 303 according to an embodiment of the present disclosure. The computing environment 303 includes one or more computing devices 1300. Each computing device 1300 and/or the wearable computing device 103 includes at least one processor circuit, for example, having a processor 1303 and a memory 1306, both of which are coupled to a local interface 1309. To this end, each computing device 1300 may comprise, for example, at least one server computer or like device. The local interface 1309 may comprise, for example, a data bus with an accompanying address/control bus or other bus structure as can be appreciated"), comprising:

a network interface in communication with a remote computing device (Madan: Fig. 3, and [0036], "With reference to FIG. 3, shown is a networked environment 300 according to various implementations. The networked environment 300 includes a computing environment 303 as well as one or more wearable computing devices 103 in data communication via a network 309. The network 309 includes, for example, the Internet, intranets, extranets, wide area networks (WANs), local area networks (LANs), wired networks, wireless networks, or other suitable networks, etc., or any combination of two or more such networks"); and
a memory device storing a first database of images, each image associated with a device type, a second database of alphanumeric identifiers, each identifier associated with a device type, and a third database of device types, each device type associated with at least one characteristic (Madan: Fig. 3, and [0036], "With reference to FIG. 13, shown is a schematic block diagram of the computing environment 303 according to an embodiment of the present disclosure. The computing environment 303 includes one or more computing devices 1300.

wherein the processor (See Madan: Fig. 13, and [0089], "A number of software components are stored in the memory 1306 and are executable by the processor 1303. In this respect, the term "executable" means a program file that is in a form that can ultimately be run by the processor 1303. Examples of executable programs may be, for example, a compiled program that can be translated into machine code in a format that can be loaded into a random access portion of the memory 1306 and run by the processor 1303, source code that may be expressed in proper format such as object code that is capable of being loaded into a random access portion of the memory 1306 and executed by the processor 1303, or source code that may be interpreted by another executable program to generate instructions in a random access portion of the memory 1306 to be executed by the processor 1303, etc. An executable program may be stored in any portion or component of the memory 1306 including, for example, 
receive, via the network interface from the second computing device, an image of a target device (See Madan: Fig. 3, and [0050], "For example, map data 387 can include reference images of aisles or rows within the fulfillment center 200 that correspond to items that the worker may encounter during a shift or a given period of time so that the client application 381 can perform image analyses on the reference image as compared against imagery captured by the image capture device 383 in order to render or update a visual indicator 109 appearing within a user interface 105");
generate a depth map of the device from the at least one captured image (See Maheriya: Figs. 10, 12, and 6, and [0199], "Depth maps can be generated by various methods, including Convolutional Neural Networks (ConvNets) methods, OpenCV (Computer vision) algorithms, and the like, available online through the OpenCV (Open Source Computer Vision Library) and other sources.  Examples of such OpenCV algorithms include StereoBM (Stereo Block Matching) methods, SGBM (Semi-Global Block Matching), and the like”), 
compare the generated depth map to a reference library of depth maps of devices (See Maheriya: [0058], “Here the idea is that the system will attempt to analyze both near and far objects against a library of potentially identifiable things--doorways, stairs, signs, etc., and whenever possible attempt to identify these objects”), 
identify, via the comparison of the generated depth map and the depth maps of the first database (See Maheriya: Fig. 16, and [0248], “Alternatively, to avoid burdening the user with 
extract, from the received image, at least a portion of an alphanumeric identifier (Madan: Fig. 1, and [0050], "The wearable computing device 103 can also be configured to store map data 387 that can correspond to  at least a subset of the fulfillment center map 327. In other words, the wearable computing device 103 can cache information about location identifiers positioned throughout the fulfillment center 200 as well as information about products and/or inventory storage locations 203 that are positioned throughout the fulfillment center 200. In this way, the client application 381 can rely upon cached map data 387 to facilitate the rendering of information in the user interface 105 including worker instructions 107 and/or visual indicators 109 rather than relying upon the fulfillment application 315 executed in the computing environment 303 to provide location information with which the user interface 105 can be created. For example, map data 387 can include reference images of aisles or rows within the fulfillment center 200 that correspond to items that the worker may encounter during a shift or a given period ohime so that the client application 381 can perform image analyses on the reference image as compared against imagery captured by the image capture device 383 in order to render or update a visual indicator 109 appearing within a user interface 105"; and Fig. 3, and [0087], "Stored in the memory 1306 are both data and several components that are executable by the processor 1303. In particular, stored in the memory 1306 and executable by the processor 1303 is the fulfillment application 315, and potentially other applications. Also stored in the memory 1306 may be a data store 312 and other data. In 
identify, via a comparison of the at least a portion of the alphanumeric identifier extracted from the received image and the alphanumeric identifiers of the second database, a second one or more candidate device types (Madan: Fig. 1, and [0019], "The worker instruction 107 may also include specific instructions or actions for the worker to take, such as "remove orange box from shelving unit on the left." In other words, the worker instruction 107 can comprise instructions beyond turn-by-turn directional instructions to a destination in the fulfillment center. For example, a worker instruction 107 can identify a particular item in the fulfillment center that the worker should retrieve. A worker instruction 107 can also include an instruction to place a particular item in a particular location in the fulfillment center. In other words, a worker instruction 107 can include any instruction related to any step of a task conducted by the worker in a fulfillment center");
determine, based on a correlation (See Svetal: Fig. 2C, and [0061], "Turning to FIG. 2C, the exception handling server 500 may include a processor 550, a storage 560, and/or a network interface 590 to couple the exception handling server 500 to the network 999. Within the exception handling server 500, the storage 560 and the network interface 590 may each be communicatively coupled to the processor 550 to exchange data therewith through the exchange of electrical, optical, magnetic and/or other signals through one or more buses and/or other form of interconnect. The storage 560 may store a learned correlations data 530, a configuration and rules data 535, an exception record 538 and/or a control routine 540") between the first one or more candidate device types and the second one or more candidate 
retrieve, from the third database, the at least one characteristic associated with the selected device type (Madan: Fig. 1, and [0062], "In one scenario, the client application 381 executed by the wearable computing device 103 can capture identifiers that are associated with an item retrieved by the robotic device and consult the fulfillment application 315 and/or the work queue 389 to determine whether the worker instruction 107 and/or visual indicator 109 rendered upon the display 378 should be updated"); and
provide, via the network interface to the second computing device, the retrieved at least one characteristic, the second computing device rendering an identification of the retrieved at least one characteristic as an overlay on a live image of the target device (Madan: Fig. 12, and [0085], "At box 1207, the client application 381 can identify an item of interest within the field of view relative to the identified location identifiers 108 within the field of view. The item of interest can correspond to an item location 213, an item stocked within the fulfillment center 200, or other location within the fulfillment center 200 that is related to a particular task associated with the user and for which a worker instruction 107 and/or visual indicator 109 is displayed. In some situations, a location identifier 108 identified within the field view corresponds to the particular item of interest corresponding to the worker instruction 107 
105. At box 1211, the client application 381 can render the user interface 105 including a worker instruction and/or a visual indicator 109"; Fig. 5, and [0068], "In the example of FIG. 5, the visual indicator 109 is overlaid onto a location of the item or item location 213 within the field of view of the user that is associated with a task indicated by the worker instruction 107. As described above, the location of the item within the field of view of the user can be determined based upon an image analysis of the field of view as compared against a reference image of the aisle in which the item or item location 213 is located"; and Fig. 7, and [0073], "Reference is now made to FIG. 7, which continues the example of FIG. 6. In FIG. 7, the user has approached and found the item location 213 associated with a particular task. In the example shown in FIG. 7, the client application 381 can identify a barcode identifier or other type of identifier associated with the item location 213 to  which  a  particular  item to  be retrieved by the worker is assigned. Accordingly, as shown in FIG. 7, as the user approaches the item location 213, the client application 381 can identify the location identifier 708 associated with the item location 213 that is associated with the task that the user was tasked with completing.  In the example shown in FIG. 7, the location identifier 708 comprises a QR code, but the location identifier 708 can comprise any barcode identifier, textual identifier, or any other identifier that can be captured by the image capture device 383 and/or the client application 381").
Regarding clam 12, Madan, Svetal, and Maheriya teach all the features with respect to claim 1 as outlined above. Further, Madan, Svetal, and Maheriya teach that a method for 
capturing, by an optical sensor of a computing device, at least one image of a device (Madan: Fig. 1, and [0021], "In this scenario, the wearable computing device 103 can be configured with one or more image capture devices that are configured to capture imagery within the field of view of a user, and the image capture devices can capture imagery of the user's field of view periodically");
generating, by the computing device, a depth map of the device from the at least one captured image (See Maheriya: Figs. 10, 12, and 6, and [0199], "Depth maps can be generated by various methods, including Convolutional Neural Networks (ConvNets) methods, OpenCV (Computer vision) algorithms, and the like, available online through the OpenCV (Open Source Computer Vision Library) and other sources.  Examples of such OpenCV algorithms include StereoBM (Stereo Block Matching) methods, SGBM (Semi-Global Block Matching), and the like”); 

identifying, by the computing device, at least one candidate device from the reference library of images of devices, based on the comparison (Madan: Fig. 1, and [0019], "The worker instruction 107 may also include specific instructions or actions for the worker to take, such as "remove orange box from shelving unit on the left." In other words, the worker instruction 107 can comprise instructions beyond turn-by-turn directional instructions to a destination in the fulfillment center. For example, a worker instruction 107 can identify a particular item in the fulfillment center that the worker should retrieve. A worker instruction 107 can also include an instruction to place a particular item in a particular location in the fulfillment center. In other words, a worker instruction 107 can include any instruction related to any step of a task conducted by the worker in a fulfillment center");
extracting, by the computing device from the at least one image, at least one alphanumeric identifier (Madan: Fig. 1, and [0021], "The wearable computing device 103 can detect its location within a fulfillment center by detecting location identifiers 108 within the fulfillment center and determining its location within the fulfillment center relative to the location identifiers 108. Such location identifiers 108 can include, for example, barcode indicators, such as two-dimensional or quick response codes (QR codes) that are positioned throughout the fulfillment center such that they are visible within the field of view of a user wearing the wearable computing device 103. In this scenario, the wearable computing device 103 can be configured with one or more image capture devices that are configured to capture imagery within the field of view of a user, and the image capture devices can capture imagery 
selecting, by the computing device from the at least one candidate device (Madan: Fig. 3, and [0060], "As noted above, map data 387 or the fulfillment center map 327 can include a reference image of an aisle or row along with an image map that maps the location of item locations 213 in relation to one another. Therefore, the image analysis performed by the client application  381 can determine  the location within the field of view of the user by comparing the field of view as captured by the image capture device 383 with the reference image"), a matching device having an alphanumeric identifier corresponding to the extracted at least one alphanumeric identifier (See Svetal: Fig. 2C, and [0072], "Alternatively or additionally, the processor 550 may use such information from the resolution of this price check to  update one or more of the learned correlations of the learned correlations data 530. By way of example, with the one or more images captured by the scanning device 800 having now been matched to an identifier 988 for the object 980 depicted therein, the processor 550 may be caused to update the stored correlations between images and identifiers with this new match.  Still further, upon receiving at least the price 978 from the responding portable device 300, the processor 550 may operate the network interface 590 to cooperate with one or more of the wireless network stations 100 to determine the location of the responding portable device 300 to determine the location within the inventory storage 970 at which at least the price 978 was found, which presumably would be the location of the corresponding shelf tag 975, which 
retrieving, by the computing device, at least one characteristic of the matching device (Madan: Fig. 1, and [0062], "In one scenario, the client application 381 executed by the wearable computing device 103 can capture identifiers that are associated with an item retrieved by the robotic device and consult the fulfillment application 315 and/or the work queue 389 to determine whether the worker instruction 107 and/or visual indicator 109 rendered upon the display 378 should be updated"); and
rendering, by the computing device via a display, an identification of the at least one characteristic as an overlay on a live image of the device captured via the optical sensor (Madan: Fig. 12, and [0085], "At box 1207, the client application 381 can identify an item of interest within the field of view relative to the identified location identifiers 108 within the field of view. The item of interest can correspond to an item location 213, an item stocked within the fulfillment center 200, or other location within the fulfillment center 200 that is related to a particular task associated with the user and for which a worker instruction 107 and/or visual indicator 109 is displayed. In some situations, a location identifier 108 identified within the field 
clam 13, Madan, Svetal, and Maheriya teach all the features with respect to claim 12 as outlined above. Further, Madan and Maheriya teach that the method of claim 12, wherein comparing the generated depth map of the device to the reference library of depth maps of devices (See Maheriya: Figs. 13A-B, and [0198], “FIGS. 13A, 13B, and 13C shows an example of pair of stereo images from sensor A (FIG. 13A) and sensor B (FIG. 13B), and the corresponding depth map (FIG. 13C) calculated from them.  In the depth map image, objects closer to cameras appear darker (smaller distance=darker pixels) and objects farther from cameras appear brighter (larger distance=brighter pixels)”) further comprises:
transmitting, via a network interface of the computing device, the generated depth map of the device to a second device comprising the reference library (See Madan: Figs. 1 and 3, and [0024], "In some embodiments, the capture device 103 can transmit the representation of the location identifier 108 to a fulfillment application executed by a computing environment via a network"; and [0036], "With reference to FIG. 3, shown is a networked environment 300 according to various implementations. The networked environment 300 includes a computing environment 303 as well as one or more wearable computing devices 103 in data communication via a network 309"); and
receiving, via the network interface, an identification of the at least one candidate devices and corresponding alphanumeric identifiers of the at least one candidate devices (See Madan: Figs. 3 and 10, and [0078], "At box 1005, the wearable computing device 103 can determine its location within the fulfillment center 200 based upon an analysis of the location identifier transmitted to the fulfillment application 315"; and Fig. 2, and [0031], "In some embodiments, identification of an item location 213 in this way can be accomplished by 
Regarding clam 14, Madan, Svetal, and Maheriya teach all the features with respect to claim 12 as outlined above. Further, Madan and Maheriya teach that method of claim 12, wherein the generated depth map of the device comprises one or more pixels, each pixel having a depth value (See Maheriya: Figs. 13A-B, and [0198], “FIGS. 13A, 13B, and 13C shows an example of pair of stereo images from sensor A (FIG. 13A) and sensor B (FIG. 13B), and the corresponding depth map (FIG. 13C) calculated from them.  In the depth map image, objects closer to cameras appear darker (smaller distance=darker pixels) and objects farther from cameras appear brighter (larger distance=brighter pixels)”) representing a distance from the optical sensor (See Madan: Figs. 3-4, and [0042], "The fulfillment center map 327 can also include a reference image of various rows or aisles within the fulfillment center along with an image map that maps a particular item location 213 to the reference image. In this way, the location within the image of a particular item location 213 can be determined in relation to other item locations 231 appearing within the image. Accordingly, an image analysis can be performed using the reference image such that a location of a particular item location 213, such as a bin, can be identified in terms of a vector or distance from another item location 213 appearing within the reference image". Note that the map with rows and aisles and depth location information may be corresponding to the depth map).
Regarding clam 15, Madan, Svetal, and Maheriya teach all the features with respect to claim 12 as outlined above. Further, Svetal teaches that method of claim 14, further comprising 
Regarding clam 16, Madan, Svetal, and Maheriya teach all the features with respect to claim 12 as outlined above. Further, Madan teaches that method of claim 12, wherein the at least one alphanumeric identifier comprises a serial or model number; and further comprising selecting a matching device having an alphanumeric identifier corresponding to the extracted serial or model number (See Madan: Fig. 1, and [0024], "In the example scenario 100 shown in FIG. 1, the wearable computing device 103 can capture a representation of the location identifier 108, such as a numerical or alphanumerical representation of a two-dimensional barcode, an RFID tag, an NFC tag, etc., and communicate the representation of the location identifier 108 to another computing device, which can be carried by a worker or affixed to a cart being pushed by the worker through the fulfillment center". Note that the barcode, and those identifiers may have a serial number associated with them).
Regarding clam 17, Madan, Svetal, and Maheriya teach all the features with respect to claim 12 as outlined above. Further, Madan teaches that method of claim 12, further comprising selecting the matching device by excluding, from the at least one candidate device, at least one device having an alphanumeric identifier that does not correspond to the extracted at least one alphanumeric identifier (See Madan: Fig. 2, and [0059], "Accordingly, even if a location identifier 108 of a particular item location 213 is not visible within the field of view, the image capture device 383 or wireless capabilities of the wearable computing device 103 may be able to capture a location identifier within the field of view of another item location 213 appearing within the field of view"; Fig. 7, and [0075], "Additionally, the worker instruction 807 
Regarding clam 18, Madan, Svetal, and Maheriya teach all the features with respect to claim 12 as outlined above. Further, Svetal teaches that method of claim 12, wherein the at least one characteristic of the matching device comprises a configuration of the matching device (See Svetal: Fig. 2C, and [0072], "Alternatively or additionally, the processor 550 may use such information from the resolution of this price check to update one or more of the learned 
Regarding clam 19, Madan, Svetal, and Maheriya teach all the features with respect to claim 12 as outlined above. Further, Madan teaches that method of claim 12, further comprising retrieving, via a network interface of the computing device from the device, a configuration of the device (See Madan: Fig. 3, and [0039], "The components executed on the computing environment 303, for example, include a fulfillment application 315 and other applications, services, processes, systems, engines, or functionality not discussed in detail herein.  The fulfillment application 315 is executed in order to facilitate fulfillment tasks within a fulfillment center. For example, the fulfillment application 315 can provide information about one or more tasks performed by workers within a fulfillment center, such as the location of an item that the worker is directed to retrieve. It should be appreciated that while discussion of 
Regarding clam 20, Madan, Svetal, and Maheriya teach all the features with respect to claim 19 as outlined above. Further, Madan teaches that method of claim 19, further comprising comparing the retrieved configuration  of the device to  a predetermined  configuration, and rendering in real time via the display, an identification configuration of a difference between the retrieved configuration and the predetermined as an overlay on the live image of the device captured via the optical sensor (See: Madan: Figs. 3-4, and [0051], "The wearable computing device 103 can also be configured to store a work queue 389, which can include information about the various tasks associated with a given worker or user assigned to  a particular wearable computing device 103. For example, a user may authenticate with the fulfillment application 315 via a login user interface provided by the client application 381 and the wearable computing device 103. The fulfillment application 315 can then transmit information about the various tasks to be performed by the user during a particular shift and/or a given period of time. In such a scenario, the client application 381 can also retrieve and cache map data 387 identifying location information about item locations 231 of the items to be retrieved by the user during the given period of time as well as data regarding location identifiers that are near the item locations 231. In this way, the client application 381 can .


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Madan, etc. (US 20180218218 A1) in view of Svetal (US 20200210665 A1), further in view of Maheriya, etc. (US 20180189567 A1) and Terry (US 20020152438 A1).
Regarding clam 11, Madan, Svetal, and Maheriya teach all the features with respect to claim 10 as outlined above. However, Madan fails to explicitly disclose that the system of claim 10, wherein the processor is configured to identify the selected device type responsive to the selected device type being common to the first one or more candidate device types and the second one or more candidate device types.

Step 404 is also the start of the main loop for developing the PD tree. For the first pass, the device list will contain all devices in the SUT data structure. The processing loop will continue until all of the devices in this list have been examined to determine as to how they fit in the PD tree").
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Madan to have the system of claim 10, wherein the processor is configured to identify the selected device type responsive to the selected device type being common to the first one or more candidate device types and the second one or more candidate device types as taught by Terry in order to provide at least two improvements to pattern processing engine 230 for performing these operations (See Terry: [0022], "The parallel aspects of the present invention provide at least two improvements to pattern processing engine 230 for  performing these operations.  In one embodiment, parallel device tree 235 is generated and used by the pattern processing engine to allow it to perform both scan and read operations in parallel, which increases the efficiency of these operations. When data is to be scanned into devices of a given type, which may be located in numerous scan 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON G LIU whose telephone number is (571)270-0382. The examiner can normally be reached Monday - Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON G LIU/             Primary Examiner, Art Unit 2612